Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-56 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al (US 2015/0334685, hereinafter Ji, as disclosed by Applicant in the IDS) and in view of Agiwal et al (US 2018/0035332, hereinafter Agiwal, claiming the priority date of provisional application 62/368,369).

Regarding claim 41, Ji discloses a method performed by a wireless device, the method comprising: transmitting a scheduling request to schedule transmission of a first type of data in a mini-slot (scheduling entity receives scheduling request for low latency data from a user, Para [0097] in a short TTI, Fig. 10 and a short TTI can be any duration of length shorter than a TTI, meaning short TTI can be a mini-slot in duration, Para [0085]); 							receiving a first control message indicating that the requested mini-slot is granted for transmission of the first type of data (the requesting user receiving the resource grant for low latency, Para [0098]);													and transmitting the first type of data in the requested mini-slot (the first user transmitting the low latency uplink data, utilizing the short TTI, Para [0100]);						but does not explicitly disclose determining if the wireless device has a previously scheduled transmission nor responsive to determining that the wireless device has a previously scheduled transmission of a second type of data in a slot overlapping with the requested mini-slot, cancelling transmission of the second type of data in the requested mini-slot.  Agiwal discloses the case where a potential collision for URLLC and eMBB transmission (i.e. the previous scheduled transmission) is within the same UE, Para [0106], UE knows about both URLLC and eMBB transmissions, Para [0106] and the UE can skip transmission of the eMBB packets to avoid collision, Para [0106].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Agiwal in the system of Ji in order to provide an efficient method for handling packet collisions in the next generation communication system	
Regarding claims 42 and 50, Ji discloses the method/device of claim 41/49, further comprising, receiving a second control message indicating a grant for re-transmission of the second type of data (the grant modification message informs user that resources are being taken away from the original user, Para [0065], user will stop and then resume transmission, Fig. 11).
Regarding claims 43 and 51, Ji discloses the method/device of claim 41/49, further comprising, determining that the first type of data is prioritized for transmission over the second type of data (low latency is higher priority than regular uplink data, Para [0087]).
Regarding claims 44 and 52, Ji discloses the method/device of claim 41/49, wherein the previously scheduled transmission of the second type of data and the requested mini-slot are overlapping in at least one of time and frequency resources (the punctured resources means the regular data will overlap with the low latency data, Para [0063]).
Regarding claims 45 and 53, Ji discloses the method/device of claim 41/49, wherein a duration of the mini-slot is shorter than a duration of the slot (a short TTI is shorter than a long TTI, where both can have varying durations, Para [0056/58]).
Regarding claims 46 and 54, Ji discloses the method/device of claim 41/49, wherein the first control message is a Downlink Control Information (DCI) message (grant message transmitted on downlink control channel, Para [0010], control information transmitted on downlink control channel, Para [0051]).
Regarding claims 47 and 55, Ji discloses the method/device of claim 49, wherein the first control message indicates to cancel transmission of the second type of data in a mini-slot overlapping with the requested mini-slot. (scheduling entity transmits grant modification message to other user that resources will be punctured, Para [0098] and to cease transmission during the times resources are being punctured, Para [0088], the modified grant transmitted on downlink control channel, Para [0008]);
Regarding claims 48 and 56, Ji discloses the method/device of claim 41/59, wherein: the scheduling request is transmitted in a first mini-slot (m); the first control message is received in a second mini-slot m+k, where k is greater than or equal to 1; and the first type of data is transmitted in a third mini-slot m+k+l, where | is greater than or equal to 1 (a short TTI can be any duration of length shorter than a TTI, meaning short TTI can be a mini-slot in duration, Para [0085], scheduling request is received first, then the grant modification is transmitted, then the Lolat data is received later, Fig. 12, where these messages occur at different times but in that order, Para [0098], for example the scheduling request is received first (in mini-slot m) then the grant modification/control message is transmitted at a different time after (i.e. later time, mini-slot m+k), Lotlat data is received after that (mini-slot m+k+l).
Regarding claim 49, Ji discloses a wireless device (communication device, Fig. 4) comprising circuitry including a processor and a memory (processor and memory, Fig. 4), the memory containing instructions executable by the processor whereby the wireless device is operative to: transmit a scheduling request to schedule transmission of a first type of data in a mini-slot (scheduling entity receives scheduling request for low latency data from a user, Para [0097] in a short TTI, Fig. 10 and a short TTI can be any duration of length shorter than a TTI, meaning short TTI can be a mini-slot in duration, Para [0085]); receive a first control message indicating that the requested mini-slot is granted for transmission of the first type of data (the requesting user receiving the resource grant for low latency, Para [0098]); and transmit the first type of data in the requested mini-slot (the first user transmitting the low latency uplink data, utilizing the short TTI, Para [0100]);											but does not explicitly disclose determine if the wireless device has a previously scheduled transmission nor responsive to determining that the wireless device has a previously scheduled transmission of a second type of data in a slot overlapping with the requested mini-slot, cancelling transmission of the second type of data in the requested mini-slot.  Agiwal discloses the case where a potential collision for URLLC and eMBB transmission (i.e. the previous scheduled transmission) is within the same UE, Para [0106], UE knows about both URLLC and eMBB transmissions, Para [0106] and the UE can skip transmission of the eMBB packets to avoid collision, Para [0106].  


Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive.  Applicant cancels the claim and adds new claims that are similar to the old ones.  Applicant states the prior rejections are moot in view of the new claims, even though claims are very similar to the old ones.  Applicant asserts without much argument the references do not disclose the limitations particularly with canceling overlapping transmissions between first and second type of data.  Ji discloses suspending the uplink transmission for a subordinate entity, Para [0110], and the low latency transmission in short TTI can puncture (i.e. overlap) with data in the long TTI, Para [0062].  Agiwal also discloses the URLLC resources overlap with the resources for the UL packet, Para [0088] and skipping eMBB packet transmission for the sake of transmitting the URLLC packets, Para [0056].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461